CODE OF ETHICS, POLICY AND COMPLIANCE PROGRAM CONCERNING MATERIAL NON-PUBLIC INFORMATION Reed, Conner & Birdwell, LLC (RCB) employees are subject to the policies and procedures of RCB including the Code of Ethics (the “Code”), the Policy Concerning Materials Non-Public Information (the “Policy”), and the Compliance Program Concerning Material Non-Public Information (the “Compliance Program”).All personnel are required to read and be familiar with the Code, the Policy, and the Compliance Program, which are attached. CODE OF ETHICS January, 2007 The policy of RCB is to avoid any conflict of interest, or the appearance of any conflict of interest, between the interests of RCB, or its officers, partners and employees, and the interests of RCB’s advisory clients (“Clients”).The Investment Company Act and rules require that RCB establish standards and procedures for the detection and prevention of certain conflicts of interest, including activities by which persons having knowledge of the investments and investment intentions of Clients might take advantage of that knowledge for their own benefit. This Code of Ethics has been adopted by RCB to meet those concerns and legal requirements.Any questions about the Code or about the applicability of the Code to a personal securities transaction should be directed to RCB’s designated Compliance Officer, Daniele Beasley.If the Compliance Officer is not available, questions should bedirected to a principal of RCB or its Counsel. I.STATEMENT OF PRINCIPLES General Prohibitions.The Investment Company Act and rules make it illegal for any person covered by the Code, directly or indirectly, in connection with the purchase or sale of a security held or to be acquired by Clients to: a.employ any device, scheme or artifice to defraud Clients; b.make any untrue statement of a material fact, omit to state a material fact or in any way mislead Clients regarding a material fact; c.engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon Clients; or d.engage in any manipulative practice with respect to Clients. Personal Securities Transactions.The Code regulates personal securities transactions as a part of the effort by RCB to detect and prevent conduct that might violate the general prohibitions outlined above.A personal securities transaction is a transaction in a security in which the person subject to this Code has a beneficial interest.Security is interpreted very broadly for this purpose, and includes any right to acquire any security (an option or warrant, for example), and shares of any open-end investment companies for which RCB serves as investment adviser or sub-adviser.
